DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 was filed after the mailing date of the Notice of Allowance on 5/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
The prior art, either individually or with reasonable combination, does not disclose the combination of limitations presented in the claimed invention. Specifically, the prior art does not 
is based on geological and/or geophysical data descriptive of a target formation of a well to be constructed by a well construction system; and
includes details pertaining to trajectory of the well and mud, casing, drill bits, and
bottom hole assembly components to be used during the construction; and
implement the job plan comprising generating commands for one or more equipment controllers based on the job plan, wherein the one or more equipment controllers are operable to control equipment of the well construction system, as claimed.  While some of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole, because the claimed limitations extend beyond what is reasonably met by the prior art either alone or in combination.

Conclusion                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684      


						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684